Citation Nr: 1740010	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back condition.

2.  Entitlement to service connection for right shoulder arthritis and residuals of rotator cuff tear.

3.  Entitlement to service connection for a left shoulder condition.

4.  Entitlement to service connection for a back condition.  

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for a gastrointestinal condition.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 simplified notification letter and rating decision.  In the September 2012 simplified notification letter, the RO denied the Veteran's claims for service connection for bilateral shoulder, neck, digestive conditions, as well as the Veteran's application to reopen his claim for service connection for a back condition.  In an October 2013 statement of the case, the RO granted the Veteran's application to reopen a claim for service connection for a back condition, but continued to deny the claim on its merits.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The Board additionally notes prior to certification of the issues to the Board, additional relevant medical evidence, specifically a November 2013 positive medical opinion for the right shoulder claim, as well as private medical treatment records, has been added to the record after the RO's last adjudication of the claim in the October 2013 statement of the case (SOC).  However, as discussed in the decision below, given the Board has granted the claim for service connection for right shoulder arthritis and residuals of a rotator cuff tear, representing a full grant of the benefits sought, the Veteran is not prejudiced by the Board considering such evidence in the first instance.  The evidence is not pertinent regarding the left shoulder, and therefore a remand for a supplemental SOC (SSOC) is not required.  See 38 C.F.R. §§ 19.31, 19.37 (requiring issuance of a SSOC when the RO received pertinent evidence after a SOC).  Regarding the new evidence as it relates to the Veteran's remaining claims for service connection, given that the Board is remanding the remaining claims, as addressed below, the RO will have opportunity to review the additional evidence.  

The Veteran's application to reopen his claim for service connection for a back condition and claim for service connection for right and left shoulder disabilities are addressed in the decision below; the issues of entitlement to service connection for a back, neck, and GI conditions are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 1981 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back condition and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right shoulder arthritis and residuals of a rotator cuff tear is attributable to his active military service.

4.  Competent, probative evidence establishes that the Veteran does not have current left shoulder disability due to disease or injury in service.

CONCLUSIONS OF LAW

1.  The March 1981 decision that denied the claim for entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).
2.  Evidence received since the March 1981 decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a back condition have, therefore, been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right shoulder arthritis and residuals of a rotator cuff tear are met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for a left shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Here, although the Veteran has requested a new VA examination, given that the Board is granting the claim for a right shoulder disability and the evidence reflects the Veteran does not have a left shoulder disability to an extent recognized as a disability for VA purposes, the Board finds that a new examination is not warranted for these conditions.  

Neither the Veteran nor his representative has raised any other issues with regard to the duty to notify or duty to assist, nor has any such issue been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis 

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

By way of background, the Veteran's initial claim for service connection a back condition was denied in a March 1981 rating decision on the basis that chronicity of residuals for a low back condition was not established in service and a lack of continuity of medical treatment for a low back condition since the Veteran's release from active duty.  The Veteran filed a notice of disagreement, and the RO continued to deny the claim in a February 1982 notification letter.  The Veteran did not appeal this issue.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for a back condition, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The Veteran filed an application to reopen his claim in June 1984, however, a deferred or confirmed rating decision issued later that month denied the claim on the same basis. 

The Veteran filed an application to reopen his claim of service connection for a back condition in October 2011.  In September 2012, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for a back condition, as no new and material evidence was submitted.  In the October 2013 statement of the case, the RO reopened the claim and denied it on its merits.

The evidence received since the March 1981 rating decision includes the Veteran's contention that he continued to experience back symptoms during and since service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back condition, reopening of the claim is warranted.

II.  Service connection for right and left shoulder disabilities

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In order to prevail on the issue of service connection for any particular disability, there must generally be a showing of the following: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records (STR) from July 1977 to September 1979 reflect the Veteran complained of severe pain in right shoulder and arm after playing softball.  He was assessed with muscle strains.  The Veteran then complained of having no strength in right hand and experienced pain in his whole arm.  He reported he had been throwing a ball, but he left without being seen.  Subsequently, he reported left shoulder pain for two weeks and he reported he was unsure how he hurt it.  He was diagnosed with a sprain.  Later, he complained of left shoulder pain for three weeks with no history of trauma.  He was diagnosed with tendonitis vs rotator cuff strain. 

A January 1978 STR reflects the Veteran complained of right shoulder pain for three days while swinging arm in fighting.  He felt sharp pain and his arm dropped. He was diagnosed with possible strain.

A July 1978 STR reflects the Veteran reported shoulder pain after lifting heavy boxes of approximately 40 pounds at shoulder level.  The diagnosis was rule out muscle strain.

An October 1978 STR reflects complaints of shoulder pain.

A September 1979 STR reflects the Veteran incurred a football injury to the right shoulder when a football player fell on it.  He was diagnosed with subluxation of the right shoulder.  A subsequent note reflects right shoulder football injury due to tackles and he could not put his hand on his hip.  The clinician noted tenderness and diagnosed him with acute strains, rule out fracture. 

A June 2009 private treatment record noted a long history of right shoulder pain and paresthesias with radiating pain and medial elbow pain.  He reported he thought the right shoulder began five years ago when he fell and landed on his neck and right shoulder while incarcerated.  There was some muscle wasting about the deltoid.  An x-ray showed some calcification in the supraspinatus.  There was some arthritis in the shoulder and possible rotator cuff pathology.  The Veteran underwent an arthrogram of the right shoulder.  There are cystic degenerative changes in the humeral head.  There were findings consistent with a tear of the distal supraspinatus and degenerative changes throughout the shoulder. 

A July 2009 MRI study revealed a high grade partial tear of the supraspinatus.   

In June 2011, the Veteran had a diagnosis of right shoulder subacromial impingement with rotator cuff tear, right shoulder osteoarthritis, left elbow medial epicondylitis.  The Veteran underwent an arthroscopic subacromial decompression, mini open rotator cuff repair, chondroplasty, and injection of left medial epicondylitis. 

A March 2012 private treatment record noted the Veteran reported right shoulder pain with an onset of about a month earlier.  An x-ray reveals glenohumeral narrowing, although it did not appear to be bone on bone. 

The Veteran underwent a VA examination in April 2012.  The VA examiner provided a current diagnosis of right shoulder rotator cuff tear with repair, and degenerative arthritis of the right shoulder.  The examiner indicated the Veteran did not have a current left shoulder condition and an x-ray revealed no left shoulder abnormalities.  The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated the Veteran was physically active as adult while in military and also after military service.  She noted the Veteran worked as a wall plasterer after military, a physically demanding job and that while in jail at one point, he had altercations that caused a shoulder and neck condition.  Therefore, she opined the shoulder condition more than likely developed after military due to job and physical contact and that the old rotator cuff diagnosis in service resolved and the Veteran worked many years as a plasterer with repetitive use of shoulder.  She also noted he had a history of landing onto his shoulder in 2005 after the jail altercation causing a rotator cuff tear in 2009 that was repaired.  

A November 2013 private medical opinion, the chiropractor indicated the Veteran has been a recurrent patient of his for the past twenty years for disabling conditions consisting of chronic pain to the neck, back, and shoulders.  His chronic symptoms are likely to occur indefinitely and be present with more intensity over time as the discs worsen, which is a certainty.  He noted the Veteran has had frequent hospitalizations with a past medical history of partial colectomy and cholecystectomy, and surgery of the right rotator cuff, which required the extent and complexity of needed rehabilitative services.  The Veteran's injuries have healed, but have done so with fibrous scar tissue which is permanent, inelastic and accelerates his degenerative process.

Based on the review the Veteran's documented military medical records and the review of the mechanism of injuries to his shoulder, he stated that in his professional opinion, within a degree of chiropractic certainty that the conditions identified are the direct result of the trauma sustained his service.  He also indicated in his professional opinion, within a degree of chiropractic certainty, that these weaknesses are permanent and will continue to make this patient susceptible to pain and recurring difficulty, and may predispose these areas to further trauma which might not have otherwise bothered him prior to service.

The Board finds the private medical nexus opinion highly persuasive to show arthritis and residuals of a rotator cuff tear of the right shoulder attributable to military service.  Although the private clinician's opinion is somewhat ambiguous, it nevertheless has some probative weight.  See Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as 'evidence' of whether the disorder was incurred in service).  In addition, the private clinician indicated that he had treated the Veteran for the past twenty years, and, thus, was fully informed of the Veteran's medical history and his contentions in providing the positive opinion.  He also specifically indicated that he reviewed the Veteran's STRS and noted the in-service injury and opined that his in-service injury made him susceptible to further injury.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).
  
In addition, the Veteran has credibly reported that he continued to experience right shoulder symptoms since service.  The Veteran is also competent to report observable symptomatology and the onset of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Veteran's statements regarding his rights shoulder symptoms are competent evidence which the Board finds to be credible, as his testimonies and assertions have remained consistent with regard to the onset and continuation of his symptomology since service.  

The evidence is, thus, at least evenly balanced as to whether the Veteran's right shoulder arthritis and residuals of rotator cuff is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bipolar disorder is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

With regard to the Veteran's claim for service connection for a left shoulder condition, the above evidence shows that the Veteran has not been diagnosed with a particular left shoulder disorder and the April 2012 examiner found no current left shoulder disability based on examination and x-ray revealing no abnormalities.  Further, the medical records do not reflect symptoms of a left shoulder condition.  Notably, the November 2013 private chiropractor addressed only a right shoulder disability.  The Veteran has experienced left shoulder pain during the pendency of the claim.

The question of whether pain or other symptoms can constitute a disability for purposes of the VA compensation laws and regulations is one that the courts have not definitively answered.  See Joyner v. McDonald, 766 F.3d 1393, 1396, n. 1 (Fed. Cir. 2014) (specifically declining to reach the question of whether pain alone can constitute a disability under 38 U.S.C.A. §§ 1110 and 1131);  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) ("Mr. Sanchez-Benitez presents an interesting, indeed perplexing, question, but not one that we need or can decide in this appeal").  However, in Sanchez-Benitez, the Federal Circuit held that, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  Id. at 1361-1362.   Thus, a claim based on "pain alone" fails "when there is no sufficient factual showing that the pain derives from an in-service disease or injury."  Id.  In this case, the above evidence and analysis reflects that the Veteran's symptom of left shoulder pain is not due to disease or injury.  It follows that it is not due to disease or injury in service.
 
For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for left shoulder disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The application to reopen the claim for entitlement to service connection for a back condition is granted.

Entitlement to service connection for right shoulder arthritis and residuals of rotator cuff tear is granted.  

Entitlement to service connection for a left shoulder condition is denied.   


REMAND

The Veteran contends that he sustained injuries during service, which caused his neck and back conditions, and that he experienced symptoms of a stomach condition during and since service.  

The Veteran underwent a VA examination in April 2012.  The VA examiner opined that the Veteran's back and neck disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner stated the veteran was physically active as an adult while in military and also after military service.  She noted the Veteran worked as a wall plasterer after military, a physically demanding job and that while in jail at one point, he had altercations that caused a neck condition.  Therefore, she opined the   conditions more than likely developed after military due to job and physical contact.  

With regard to his stomach condition, the examiner noted a GI syndrome and gastroenteritis in 1979 with symptoms of upset stomach, nausea, diarrhea, and
sweats.  The examiner concluded it was a viral syndrome/condition that resolved and not a chronic condition, and that there were no further episodes of the viral condition.  

The Board finds that the VA examination is inadequate.  With regard to the Veteran's claim for service connection for back and neck conditions, the examiner failed to address specific back and neck injuries and complaints throughout service in providing the negative opinion.  Specifically, a January 1978 STR noted a history of a back injury with reports of radiating pain, February 1978 to April 1978 STRs reflect notations of back and neck pain following heavy lifting and a diagnosis of muscle strains, and a July 1978 notation of an auto accident with complaints related to the lower legs.  Here, the examiner failed to address the Veteran's contention as to continuity of symptoms and failed to address pertinent service treatment records, as noted above.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir 2006) (holding lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence).  

Similarly, with regard to his stomach condition, the examiner did not address the Veteran's contention as to continuity of stomach symptoms, and relied largely on the lack of further episodes of the condition.  See id.; Dalton v. Nicholson, 21 Vet. App. 23 (2007) ("the medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service.").  The Board notes that in an October 2012 statement, the Veteran contended that the April 2012 VA examiner made several errors including the severity of his conditions and requested an additional VA examination.  Thus, in light of the inadequacy of the opinions and the Veteran's contentions, a remand is warranted for a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the remaining issues on appeal are REMANDED for the following action:
1.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his back, neck, and gastrointestinal conditions.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all back, neck, and gastrointestinal conditions found and then should determine the following:

(1) (a)Whether it is as least as likely as not (50 percent probability or more) that the back and neck condition had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service.  In answering this question, the physician should address the STRs, to include a January 1978 STR notation of a history of a back injury with reports of radiating pain, February 1978 to April 1978 STRs notations of back and neck pain following heavy lifting and a diagnosis of muscle strains, and a July 1978 notation of an auto accident with complaints related to the lower legs, as well as the Veteran's contention as to continuity of these symptoms since service. 

(b) Whether it is as least as likely as not (50 percent probability or more) that the gastrointestinal condition had its onset during service or was otherwise causally or etiologically related to service, to include any symptoms manifested during service.  In answering this question, the physician should address the STRs, to include the 1979 notations of nausea, diarrhea, and diagnosis of gastritis, as well as the Veteran's contention as to continuity of these symptoms since service. 

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


